DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.

The following is a non-final action in response to applicant's amendment and response dated 03/23/2021, responding to the final office action provided in rejection of claims 1-20.  Claims 1, 2 and 10 have been amended. Claims 1-20 are pending and are addressed in this office action.  New grounds of rejection are presented in view of the newly presented limitation(s).  
Examiner notes
4. 	(A). Drawings submitted on 05/20/2015 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
5.	A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner 

Response to Arguments
6. 	Applicant's arguments filed 03/23/2021, in particular, pages 9-16, have been fully considered but not persuasive for the following reasons.

With respect to the rejection of claim 1, Applicant argues that determining which possible states are missing when said simulating is completed. (Remark, page 10)
	Examiner respectfully disagrees. Peri-Glass is relied on to teach the claimed feature. Peri-Glass discloses missing state are determine by displaying coverage grade scale 0-100. Zero being missing/empty/hole coverage with red color, partial coverage with grade>0 and <100 with yellow color and 100 being full coverage with green color. Fig. 14, pars. 0121-0122, as cited in the office action. Examiner note: The code illustrates some of the capabilities of the HVL approach to software GUI testing. In general, this testbench code emulates some typical/example user operations against the GUI 802, see par. 0100.

With respect to the rejection of claim 1, Applicant further argues that Referring to Fig. 7 of Foresti, there is a comparison of the static to runtime UI information to determine coverage in step 730, but there is no comparing the number of states 
Examiner respectfully disagrees.  The combination of Foresti discloses at least paragraph 0008, the results of the automated testing method are compared to the results of the user interface inspection to ensure that a maximum number[i.e. possible state] of potential user interface components are inspected. Further at paragraph 0064 discloses the routine 700 begins at start operation 705 and proceeds to operation 710 where user interface resources information is collected/extracted [i.e. calculate] from the software application and is stored in a database. This is a preparation stage where the UI coverage process. At operation 710, the user interface coverage system 707 statically collects (i.e. calculate coverage value) user interface information from the software application. Further see remarks above that Peri-Glass is combined to Foresti in showing the holes, e.g. missing states, in code coverage analysis.

With respect to the rejection of claim 1, Applicant further argues that Patel is also silent as to the above limitation as seen in paragraphs 147-149 and 175-181, which mentions, for example, "comparing events of different remote snapshots for different test cases in order to determine changes in flow and other information" (paragraph 181), but not comparing the number of states reached during simulation including calculating coverage values. (Remarks, page 11)
	Examiner respectfully disagrees. Foresti is relied on to teach comparing the number of states reached during the simulation, see paragraph 0008. Foresti further discloses calculating one or more coverage values, see paragraph 0064. Further see 

With respect to the rejection of claim 1, Applicant further argues that Moreover, Foresti is silent as to determining whether there are missing states. The Examiner states that paragraph "an automated testing method may be run against a software application user interface to determine (i.e. evaluate) whether any potential user interface components will be covered or are not covered [i.e. missing state] by a given user interface inspection". However, Foresti merely mentions interface components and not specifically any missing states. (Remarks, page 11)
Examiner respectfully discloses. Examiner cited in the previous office action that Foresti does not explicitly disclose claimed features of claim 3. Examiner relied on Peri-Glass to teach determining transitions missing states. As stated in the previous and this office action paragraph of 0036 of Peri-Glass. Peri-Glass teaches based on multiple regression test to verify and formally capture (i.e. identify) and define the required coverage points (i.e. coverage value). Further teaches evaluation determines that there are missing states. GUI state coverage and low or missing coverage (i.e. missing state). The tracked testing metrics provide feedback for the GUI designers and product managers for the aim of robust product test and development. The same paragraph continue discloses prompt to a user to missing state, based on transitions, using a test plan regression manager also allows the software verification or quality assurance engineer to set up a targeted regression involving multiple tests, to run regressions using the same tests with multiple seeds (which control the random number generation process), to analyze the regression results in terms of passed/failed checks, to automatically re-run [i.e. prompt to a user] failed checks while preserving the random seed as necessary, and finally to explicitly analyze and identify those areas of high GUI state coverage and low or missing coverage. See also par. 0080-0084, 0120-0122, 0124, 0131-0135). Examiner notes that automatically building strategies into unreachable states to output indicating the coverage metrics is not part of claim 3.

With respect to the rejection of claim 1, Applicant further argues that Foresti fails to teach or suggest, "calculating a coverage metric for said application based on a number of states reached by said simulating said available user interface states and a number of states possible as enumerated from said configuration file". (Remarks, page 11)
	Examiner respectfully disagrees. Foresti teaches the concept of calculating coverage metric based on number of states and number of possible states. Applicant has misinterpreted Foresti’s reading of paragraph 0023.  Examiner interpreted on broadest reasonable interpretation on “calculating a coverage metric”, wherein, examiner has a “reason to believe” that a functional limitation perform by the Foresti prior art structure. The structure inherently possesses the functionality-defined limitation, the burden to applicant to prove otherwise. Foresti structure “at operation 710, the user interface coverage system 707 statically collects [i.e. calculate] user interface information from the software application without launching it, including information identifying all available user interface controls and relationships between available user interface controls” (Foresti at par. 0065), as cited in this office action. 

Applicant further asserted that the Examiner responds on pages 4-8, but Foresti still fails to identically teach the claimed invention. The Examiner cites 0064-0067 of Foresti, but referring to Fig. 7, Foresti recites that it runs the automation that interacts with the UI 720, and then obtains snapshots by collecting runtime UI component information 725 to compare with the static runtime UI information to determine UI coverage. This is different than the claimed invention as it does not calculate a coverage metric for said application based on a number of states reached by said 
	Examiner respectfully disagrees. As explained in the above that Foresti discloses at paragraph 0067, at operation 735, the user interface coverage system 707 generates (i.e. calculate) a report (i.e. coverage metric) of the user interface controls of the launched software application covered by the automated user interface parsing process. As a result of the report of user interface controls covered (or not covered [i.e. missing state]) during the automated user interface parsing process. In response to applicant’s argument not a coverage metric shown, and the coverage metric is not based on a number of states reached by actually simulating available UI states and a number of possible states. Examiner again notes that applicant was looking for word of by word of “coverage metric”, wherein, examiner has a “reason to believe” that a functional limitation perform by the Foresti prior art structure. Foresti discloses at least par. 0008, an automated testing method may be run against a software application user interface to determine whether any potential user interface components will not be or are not covered [i.e. missing state] by a given user interface inspection. The results of the automated testing method are compared to the results of the user interface inspection 

With respect to the rejection of claim 2, Applicant further contends that Foresti fails to teach or suggest, "wherein a crawler is applied for parsing the configuration file of the application and search for all possible states, wherein when the comparing determines that there are missing states, then there is searching for transitions into possible missing states, and wherein there is an automatic building of strategies into unreachable states, to provide outputs showing final coverage metrics and conclusions from building the strategies to reach unreachable states". However, Foresti merely mentions interface components and not specifically any missing states as seen in paragraph 8. Foresti as seen in Fig. 7 and other cited references such as Patel as seen in paragraphs 147-398 are silent as to the above limitations. (Remarks, page 14). 
Examiner respectfully discloses. Foresti discloses a crawler is applied for parsing at least par. 0066, at operation 715, the software application is launched so the runtime information for it can be collected. At operation 720, the user interface coverage system 707 uses (test) automation or manual user actions to interact with the user interface. This interaction may be targeted to automatically to crawl or parse the user interfaces of the launched application to "walk through" and display as many as possible user interface component combinations available through the launched application. Further at par. 0008, discloses evaluation determines that there are missing states, “an automated testing method may be run against a software application user interface to determine [i.e. evaluate] whether any potential user interface components will be covered or are not covered [i.e. missing state] by a given user interface inspection”. 
Applicant’s argument has been fully considered but is not persuasive.
	With respect to the remaining dependent claims (3-9, 11-12, and 14-20), applicant argues that these claims are allowable because the parent claims are also allowable. However, the rejection of the parent claims is maintained. Therefore, the rejection of the dependent claims is also maintained.



Claim Rejections - 35 USC § 112
Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1,the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, a method claim requires first step determine possible state are missing if a first condition happens and the second condition determine step comparing the number of states reached during if this condition happens and then determine third step whether there are missing states. If the claimed invention may be practiced without either the first or second or third condition happening, then neither first step or second step or third step is required by the broadest reasonable interpretation of the claim. The third step does not elaborate why, how the third step needed wherein first step cited “determining which possible states are missing”. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires first step. If the claimed invention requires both the first, second and third conditions to occur, then the broadest reasonable interpretation of the claim requires three steps first, second and third.

See, MPEP 2111.04: Contingent Clauses [R-10.2019]
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not 
Dependent Claims 2-9, 6-18, 11-12 and 14-20 depend upon Claims 1, 10, 13 and fail to comply with requirement at least for the same reasons in the above discussion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1-4, 8, 10-11, 13, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being obvious over Foresti et al. (US 2008/0148235 A1) in view of Peri-Glass et al. (US 2009/0320002 A1).

As to claim 1, Foresti discloses a method of testing an application, said method comprising:
performing a static analysis of metadata of coding of an application (Foresti at Fig. 10, par. 0071, a subsequent running of the user interface inspection system 707, a second test automation script may be executed wherein the first dialog box 810 is opened and the button 815 is selected which will launch the second dialog and a subsequent UI snapshot will be generated. When the static and runtime information is compared in this case, the UI coverage system 707 for the application will be 100% for the first dialog box and 100% for the second dialog box. Then information for UI coverage for the displays illustrated in FIGS. 9 and 10 may be used by the user interface inspection system 100 for evaluating all possible user interface displays for the example software application; see also par. 0056, the application’s targeted UI are visited by either manual navigation or automation using the UI inspection system; see par. 0058, At operation 625, the user interface inspection system evaluates each user interface snapshot against the rules configured and stored by the user interface inspection system. At par.0065, At operation 710, the user interface coverage system 707 statically collects user interface information from the software application without launching it, including information identifying all available user interface controls and relationships between available user interface controls.”), using a test application program executed by a processor on a computer (Foresti at Figs. 2, 11 par. 0074, computer 1100 comprises a general purpose desktop, laptop, handheld, or other type of computer capable of executing one or more application programs. The computer 1100 includes at least one central processing unit 11 (" CPU"), a system memory 1112, including a random access memory 1118 ("RAM") and a read-only memory ("ROM") 1120, and a system bus 1110 that couples the memory to the CPU 1108. A basic input/output system containing the basic routines that help to transfer information between elements within the computer, such as during startup, is stored in the ROM 1120. The computer 1102 further includes a mass storage device 1114 for storing an operating system 1132, application programs, and other program modules); 
simulating available user interface states of said application based on said static analysis (Foresti at abstract, an automation [i.e. simulation] may be run against the software application user interface before or simultaneous with the user interface inspection to determine whether any potential user interface components will not be or are not covered by a given user interface inspection. The results of the automation may be used to ensure that a maximum number of potential user interface components are inspected); 
accessing (Foresti at Figs. 1-6,  par. 0063, software application may not receive  [i.e. accessing] a corresponding user interface snapshot that may be analyzed by the user interface inspection system 100 against the rules 140 configured for the analyzed software application user interface. That is, depending on the runtime operations of the analyzed software application, some user interface permutations (different combinations of user interface components displayed on the user interface of the analyzed software application) may not be generated by the user interface inspection system 100 for analysis against the configured rules 140) and parsing a configuration file of said application (Foresti at par. 0066, the user interface coverage system 707 uses (test) automation or manual user actions to interact with the user interface. This interaction may be targeted to automatically to crawl or parse the user interfaces of the launched application to "walk through" and display as many as possible user interface component combinations available through the launched application … If automated user interface testing is utilized for automated parsing or crawling of the user interface, the automated user interface testing will virtually launch and parse each user interface combination available (in the testing code) to the launched software application.) to enumerate states possible for said application (Foresti at pars . 0006, 0071 the user interface inspection system analyzes the attributes of the displayable controls of a runtime user interface against the design guidelines developed for the inspected user interface components and produces reports including information about any deviations between the displayable user interface components and the UI design guidelines. The design guidelines are configured as rules in the UI inspection system and are configurable to serve different purposes. For example, different user interface components or different collections of user interface components may have different sets of configured design rules. In addition, user defined design guidelines may be added to a set of software application developer design guidelines if desired. Using a basic set of design guidelines, users may build increasingly complex guideline sets by combining individual guidelines and associated configured rules. Further, at par. 0071, the UI coverage system 707 for the application will be 100% for the first dialog box and 100% for the second dialog box. Then information for UI coverage for the displays illustrated in FIGS. 9 and 10 may be used by the user interface inspection system 100 for evaluating all possible user interface displays for the example software application); and 
calculating a coverage metric for said application based on a number of states reached by said simulating said available user interface states and a number of states possible as enumerated from said configuration file (Foresti teaches calculating metric of guarantees [i.e. ensure] at par. 0008, “an automated testing method may be run against a software application user interface to determine whether any potential user interface components will not be or are not covered by a given user interface inspection. The results of the automated testing method are compared to the results of the user interface inspection and may be used to ensure that a maximum number of potential user interface components are inspected”.  Further, at par. 0032 discloses simulation and number of possible states, “the rule processing operation 145 is enabled by a Rule Processor component or module 146 operative for performing analysis and evaluation of user interface components against configured design [i.e. configuration file] rules for verifying compliance of UI components and combinations of UI components against the rules. … the rule weightings for a given UI are summed up and a comprehensive weighting is computed [i.e. calculating] for each rule by dividing the individual weight for each rule by the sum. A raw score for each rule is computed based on the number rule outputs for a given UI. The higher the number, the lower the raw score. According to an embodiment, the raw scores range from 0.00 to 10.00. All raw scores are next multiplied by the comprehensive weighting to compute a comprehensive score. The total score of a given UI is then computed by summing up all comprehensive scores”);
comparing the number of states reached during the simulation with the number of states possible (Foresti at par. 0008, an automated testing method may be run against a software application user interface to determine whether any potential user interface components will not be or are not covered [i.e. missing state] by a given user interface inspection. The results of the automated testing method are compared to the results of the user interface inspection and may be used to ensure that a maximum number[i.e. possible state] of potential user interface components are inspected) and 
including calculating one or more coverage values (Foresti at pars. 0064-0065, a routine 700 that may be performed by a user interface coverage system 707 using the same toolset as the user interface inspection system 100 for automatically determining the amount of available user interfaces for a given software application and for determining all possible user interface snapshots is illustrated. According to this embodiment, user interface control coverage automation compares the user interface snapshot files for combinations of user interface controls with the set of user interface controls extracted from the software application that may be displayed during operation of the user interface. The routine 700 begins at start operation 705 and proceeds to operation 710 where user interface resources information is collected/extracted [i.e. calculate] from the software application and is stored in a database. This is a preparation stage where the UI coverage process. At operation 710, the user interface coverage system 707 statically collects [i.e. calculate coverage value] user interface information from the software application).  

Foresti does not explicitly discloses the method indicate the determination of missing states.

Peri-Glass discloses determining whether there are missing states and determining which possible states are missing when said simulating is completed (Peri-Glass discloses missing state are determine by displaying coverage grade scale 0-100. Zero being missing/empty/hole coverage with red color, partial coverage with grade>0 and <100 with yellow color and 100 being full coverage with green color. Fig. 14, pars. 0121-0122, two coverage aspects is shown, displaying all the possible combinations of those aspects. Each combination has a coverage grade, and a corresponding visual indication, to represent the coverage completeness. Grades vary from 0 (for empty coverage or a coverage hole) indicated with a visual indicator, e.g., with red coloring, through partial coverage with grade>0 and <100 indicated with a different visual indicator, e.g., yellow coloring, up to a grade of 100 (for full coverage) indicated with yet another visual indicator, e.g., green coloring. … "hole" or lack of coverage in the testbench. The same techniques can be used without change to verify certain GUI states and cross-checks combinations of states with particular values of inputs are checked. Examiner note: The code illustrates some of the capabilities of the HVL approach to software GUI testing. In general, this testbench code emulates some typical/example user operations against the GUI 802, see par. 0100); 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Foresti to include the method further comprising determining which possible states are missing when said simulating is completed, as disclosed by Peri-Glass for the purpose comparing the identified status against an expected (see paragraph 0100, of Peri-Glass).

As to claim 2, Foresti discloses the method wherein a crawler is applied for parsing the configuration file of the application and search for all possible states (Foresti at par. 0066, at operation 715, the software application is launched so the runtime information for it can be collected. At operation 720, the user interface coverage system 707 uses (test) automation or manual user actions to interact with the user interface. This interaction may be targeted to automatically to crawl or parse the user interfaces of the launched application to "walk through" and display as many as possible user interface component combinations available through the launched application), wherein when the comparing determines that there are missing states, then there is searching for transitions into possible missing states, and wherein there is an automatic building of strategies into unreachable states, to provide outputs showing final coverage metrics and conclusions from building the strategies to reach unreachable states (Foresti at par. 0008, an automated testing method may be run against a software application user interface to determine whether any potential user interface components will not be or are not covered [i.e. missing state] by a given user interface inspection. The results of the automated testing method are compared to the results of the user interface inspection and may be used to ensure that a maximum number[i.e. possible state] of potential user interface components are inspected. Further at par. 0067, discloses automatic build strategies unreachable stats and finding coverage, “At operation 730, the user interface coverage system 707 compares the user interface controls displayed in the various user interface component combinations against the user interface controls baseline generated at operation 710. At operation 730, the user interface inspection coverage system 707 determines which, if any, user interface controls are not engaged during the automated user interface coverage process. That is, at operation 730, the user interface coverage system 707 determines whether any user interface controls available to the software application for inclusion in a given user interface component combination is not seen by the user interface coverage system 707 during the user interface parsing (manual or by automation). … the user interface coverage system 707 provides information on those user interface controls for which user interface snapshots 125 will not (and cannot) be generated for analysis against the rules 140 during the runtime analysis of a launched software application user interface, as described above with reference to FIG. 6. In other words, the user interface coverage system 707 provides information as to which parts of the user interface for an application can and which parts cannot be evaluated using the user interface inspection system 100), the method Application No.: 14/964,210Docket No.: YOR920130539US1YOR.906further comprising determining coverage metrics for a mobile device application from the number of states reached (Foresti at par. 0008, an automated testing method may be run against a software application user interface to determine whether any potential user interface components will not be or are not covered [i.e. missing state] by a given user interface inspection. The results of the automated testing method are compared to the results of the user interface inspection and may be used to ensure that a maximum number[i.e. number of possible state] of potential user interface components are inspected. Examiner Note: Foresti teaches a user interface coverage inspection to an application that can operate on any type of device.  Thus, it is obvious to Foresti that a well-known type of device is a mobile device).

As to claim 3, Peri-Glass discloses the method further comprising: determining one or more transitions into said missing states (par. 0036, identify those areas of high GUI state coverage and low or missing coverage [i.e. missing state]. The tracked testing metrics provide feedback for the GUI designers and product managers for the aim of robust product test and development); and
providing a prompt to a user to attempt to arrive at a missing state, based on said determining of transitions (par. 0036, using a test plan regression manager also allows the software verification or quality assurance engineer to set up a targeted regression involving multiple tests, to run regressions using the same tests with multiple seeds (which control the random number generation process), to analyze the regression results in terms of passed/failed checks, to automatically re-run [i.e. prompt to a user] failed checks while preserving the random seed as necessary, and finally to explicitly analyze and identify those areas of high GUI state coverage and low or missing coverage. See also par. 0080-0084, 0120-0122, 0124, 0131-0135).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Foresti to include the method further comprising: determining one or more transitions into said missing states and providing a prompt to a user to attempt to arrive at a missing state, based on said determining of transitions, as disclosed by Peri-Glass, for the purpose of providing the ability to measure or otherwise quantify the degree of GUI state coverage (see paragraph 0038 of Peri-Glass).

As to claim 4, Peri-Glass discloses the method wherein said determining transitions into missing states comprises exercising at least one stored strategy to automatically exercise transitions to obtain additional information (par. 0036, using a test plan regression manager also allows the software verification or quality assurance engineer to set up a targeted regression involving multiple tests, to run regressions using the same tests with multiple seeds (which control the random number generation process), to analyze the regression results in terms of passed/failed checks, to automatically re-run failed checks [i.e. additional information] while preserving the random seed as necessary, and finally to explicitly analyze and identify those areas of high GUI state coverage and low or missing coverage. The tracked testing metrics provide feedback for the GUI designers and product managers for the aim of robust product test and development).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Foresti to include the method wherein said determining transitions into missing states comprises exercising at least one stored strategy to automatically exercise transitions to obtain additional information, as disclosed by Peri-Glass, for the purpose of aiming of robust product test and development (see paragraph 0036 of Peri-Glass).

As to claim 8, Foresti discloses the method as embodied as a module in an application testing program, wherein the calculating further comprises comparing the number of states reached with the number of possible states (Foresti at par. 0008, an automated testing method may be run against a software application user interface to determine whether any potential user interface components will not be or are not covered [i.e. missing state] by a given user interface inspection. The results of the automated testing method are compared to the results of the user interface inspection and may be used to ensure that a maximum number[i.e. possible state] of potential user interface components are inspected), including calculating one or more coverage values (Foresti at pars. 0064-0065, a routine 700 that may be performed by a user interface coverage system 707 using the same toolset as the user interface inspection system 100 for automatically determining the amount of available user interfaces for a given software application and for determining all possible user interface snapshots is illustrated. According to this embodiment, user interface control coverage automation compares the user interface snapshot files for combinations of user interface controls with the set of user interface controls extracted from the software application that may be displayed during operation of the user interface. The routine 700 begins at start operation 705 and proceeds to operation 710 where user interface resources information is collected/extracted [i.e. calculate] from the software application and is stored in a database. This is a preparation stage where the UI coverage process. At operation 710, the user interface coverage system 707 statically collects [i.e. calculate coverage value] user interface information from the software application), and when evaluation determines that there are missing states, searching for transitions into any missing states, and automatically building strategies into unreachable states to output indicating the coverage metrics (Foresti at par. 0008, an automated testing method may be run against a software application user interface to determine whether any potential user interface components will not be or are not covered [i.e. missing state] by a given user interface inspection. The results of the automated testing method are compared to the results of the user interface inspection and may be used to ensure that a maximum number[i.e. possible state] of potential user interface components are inspected. Further at par. 0067, discloses automatic build strategies unreachable stats and finding coverage, “At operation 730, the user interface coverage system 707 compares the user interface controls displayed in the various user interface component combinations against the user interface controls baseline generated at operation 710. At operation 730, the user interface inspection coverage system 707 determines which, if any, user interface controls are not engaged during the automated user interface coverage process. That is, at operation 730, the user interface coverage system 707 determines whether any user interface controls available to the software application for inclusion in a given user interface component combination is not seen by the user interface coverage system 707 during the user interface parsing (manual or by automation). … the user interface coverage system 707 provides information on those user interface controls for which user interface snapshots 125 will not (and cannot) be generated for analysis against the rules 140 during the runtime analysis of a launched software application user interface, as described above with reference to FIG. 6. In other words, the user interface coverage system 707 provides information as to which parts of the user interface for an application can and which parts cannot be evaluated using the user interface inspection system 100) and inputs exercised in each of the views out of a total number of controls (Foresti at par. 0067 discloses at operation 735, the user interface coverage system 707 generates [i.e. calculate] a report [i.e. coverage metric] of the user interface controls of the launched software application covered by the automated user interface parsing process. As a result of the report of user interface controls covered (or not covered [i.e. missing state]) during the automated user interface parsing process. In response to applicant’s argument not a coverage metric shown, and the coverage metric is not based on a number of states reached by actually simulating available UI states and a number of possible states. Examiner again notes that applicant was looking for word of by word of “coverage metric”, wherein, examiner has a “reason to believe” that a functional limitation perform by the Foresti prior art structure. Foresti discloses at least par. 0008, an automated testing method may be run against a software application user interface to determine whether any potential user interface components will not be or are not covered [i.e. missing state] by a given user interface inspection. The results of the automated testing method are compared to the results of the user interface inspection and may be used to ensure that a maximum number [i.e. possible state] of potential user interface components are inspected. Further discloses including calculating one or more coverage values).
Peri-Glass discloses wherein coverage values are based on a number of views reached out of a total number of views, or a number of controls (par. 0036, using a test plan regression manager also allows the software verification or quality assurance engineer to set up a targeted regression involving multiple tests, to run regressions using the same tests with multiple seeds (which control the random number generation process), to analyze the regression results in terms of passed/failed checks, to automatically re-run [i.e. prompt to a user] failed checks while preserving the random seed as necessary, and finally to explicitly analyze and identify those areas of high GUI state coverage and low or missing coverage. See also par. 0080-0084, 0120-0122, 0124, 0131-0135; note also par. 0116-0117, wherein “child_num” value is randomly generated while constraining its value to be “less than” the number of available children, See also Figure 24).



As to claim 10, it is a non-transitory storage medium claim, having similar limitations of claim 1. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 1.

As to claim 11, Foresti the non-transitory storage medium wherein said method is embodied as a module in an application testing program, and wherein the calculating further comprises comparing the number of states reached with the number of possible states(Foresti discloses comparing possible state at Fig. 10, par. 0071, when the static and runtime information is compared in this case, the UI coverage system 707 for the application will be 100% for the first dialog box and 100% for the second dialog box. Then information for UI coverage for the displays illustrated in FIGS. 9 and 10 may be used by the user interface inspection system 100 for evaluating all possible user interface displays for the example software application; see also par. 0056, the application’s targeted UI are visited by either manual navigation or automation using the UI inspection system; see par. 0058, at operation 625, the user interface inspection system evaluates each user interface snapshot against the rules configured and stored by the user interface inspection system.; Further at par.0065, at operation 710, the user interface coverage system 707 statically collects user interface information from the software application without launching it, including information identifying all available user interface controls and relationships between available user interface controls), wherein a mobile crawler is applied for parsing the configuration file of the application and search for all possible states (Foresti at par. 0066, at operation 715, the software application is launched so the runtime information for it can be collected. At operation 720, the user interface coverage system 707 uses (test) automation or manual user actions to interact with the user interface. This interaction may be targeted to automatically to crawl or parse the user interfaces of the launched application to "walk through" and display as many as possible user interface component combinations available through the launched application).

As to claim 13, Foresti teaches an apparatus, comprising:
a processor (Foresti at Fig. 2, par. 0022, a dedicated rule processor subsequently analyzes the attributes of UI controls defined in each UI snapshot file against the design guidelines developed for the inspected user interface components (plus any user-defined design guidelines) and produces reports including information about any deviations between the displayable user interface components and the UI design guidelines), and a memory system accessible by said processor, wherein said memory system stores a set of computer-readable instructions that permit said processor to execute a method of testing an application program, said method comprising(Foresti at pars.0022, 0073 and 0075-0076 ):
For remaining limitations, see remarks regarding claim 1.

As to claim 16, Peri-Glass discloses the method wherein said coverage metric and said number of states reached takes into account any missing states reached via a prompt or prompts to a user to attempt to arrive at a missing state and any missing states reached using any automatically exercised transitions (par. 0036, Using a test plan regression manager also allows the software verification or quality assurance engineer to set up a targeted regression involving multiple tests, to run regressions using the same tests with multiple seeds (which control the random number generation process), to analyze the regression results in terms of passed/failed checks, to automatically re-run [i.e. prompt to a user] failed checks while preserving the random seed as necessary, and finally to explicitly analyze and identify those areas of high GUI state coverage and low or missing coverage. The tracked testing metrics provide feedback for the GUI designers and product managers for the aim of robust product test and development. See also par. 0080-0084, 0120-0122, 0124, 0131-0135).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Foresti to include the method coverage metric number of states reached takes into account any missing states reached via a prompt or prompts to a user to attempt to arrive at a missing state and any missing states reached using any automatically exercised transitions, as disclosed by Peri-Glass, for the purpose of providing the ability to measure or otherwise quantify the degree of GUI state coverage (see paragraph 0038 of Peri-Glass).

As to claim 17, Peri-Glass discloses the method further comprising at least one of: determining one or more transitions into said missing states; and providing a prompt to a user to attempt to arrive at a missing state, based on said determining of transitions, wherein calculating the coverage metric of guarantees includes coverage information based on a number of views reached out of a total number of views to indicate quality and completeness of testing (par. 0036, using a test plan regression manager also allows the software verification or quality assurance engineer to set up a targeted regression involving multiple tests, to run regressions using the same tests with multiple seeds (which control the random number generation process), to analyze the regression results in terms of passed/failed checks, to automatically re-run [i.e. prompt to a user] failed checks while preserving the random seed as necessary, and finally to explicitly analyze and identify those areas of high GUI state coverage and low or missing coverage. See also par. 0080-0084, 0120-0122, 0124, 0131-0135).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Foresti to include the method determining one or more transitions into said missing states, as disclosed by Peri-Glass, for the purpose of aiming of robust product test and development (see paragraph 0036 of Peri-Glass).

As to claim 19, Peri-Glass discloses the apparatus wherein said method further comprises at least one of: determining one or more transitions into said missing states; and providing a prompt to a user to attempt to arrive at a missing state (par. 0036, using a test plan regression manager also allows the software verification or quality assurance engineer to set up a targeted regression involving multiple tests, to run regressions using the same tests with multiple seeds (which control the random number generation process), to analyze the regression results in terms of passed/failed checks, to automatically re-run [i.e. prompt to a user] failed checks while preserving the random seed as necessary, and finally to explicitly analyze and identify those areas of high GUI state coverage and low or missing coverage. See also par. 0080-0084, 0120-0122, 0124, 0131-0135).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Foresti to include the method further comprising: determining one or more transitions into said missing states and providing a prompt to a user to attempt to arrive at a missing state, based on said determining of transitions, as disclosed by Peri-Glass, for the purpose of providing the ability to measure or otherwise quantify the degree of GUI state coverage (see paragraph 0038 of Peri-Glass).

As to claim 20, Foresti does not explicitly disclose the apparatus wherein said coverage metric and said number of states reached takes into account any missing 
However, Peri-Glass  discloses the apparatus wherein said coverage metric and said number of states reached takes into account any missing states reached via a prompt or prompts to a user to attempt to arrive at a missing state or states  and any missing states reached using any automatically exercised transitions (par. 0036, Using a test plan regression manager also allows the software verification or quality assurance engineer to set up a targeted regression involving multiple tests, to run regressions using the same tests with multiple seeds (which control the random number generation process), to analyze the regression results in terms of passed/failed checks, to automatically re-run [i.e. prompt to a user] failed checks while preserving the random seed as necessary, and finally to explicitly analyze and identify those areas of high GUI state coverage and low or missing coverage. The tracked testing metrics provide feedback for the GUI designers and product managers for the aim of robust product test and development. See also par. 0080-0084, 0120-0122, 0124, 0131-0135).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Foresti to include the method coverage metric number of states reached takes into account any missing states reached via a prompt or prompts to a user to attempt to arrive at a missing state and any missing states reached using any automatically exercised transitions, as disclosed by Peri-Glass, for the purpose of providing the ability 


Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Foresti et al. (US 2008/0148235 A1) in view of Peri-Glass et al. (US 2009/0320002 A1) and further in view of Prakash et al. (US 9,021,446 B2) .
 
As to claim 6, Foresti discloses the method as embodied in a set of computer-readable instructions tangibly embodied on a non-transitory storage medium executable by a computer (Foresti at par. 0076, computer-readable media may comprise computer storage media and communication media. Computer storage media includes volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules or other data. Computer storage media includes, but is not limited to, RAM, ROM, EPROM, EEPROM, flash memory or other solid state memory technology, CD-ROM, digital versatile disks ("DVD"), or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can be accessed by the computer 1100), wherein the user interface states in a code under testing are simulated based on the static analysis of the metadata (Foresti discloses simulated based on the static analysis of the metadata at abstract, an automation [i.e. simulation] may be run against the software application user interface before or simultaneous with the user interface inspection to determine whether any potential user interface components will not be or are not covered by a given user interface inspection. The results of the automation may be used to ensure that a maximum number of potential user interface components are inspected. Further at Fig. 10, par. 0071 discloses static analysis of the metadata, “a subsequent running of the user interface inspection system 707, a second test automation script may be executed wherein the first dialog box 810 is opened and the button 815 is selected which will launch the second dialog and a subsequent UI snapshot will be generated. When the static and runtime information is compared in this case, the UI coverage system 707 for the application will be 100% for the first dialog box and 100% for the second dialog box. Then information for UI coverage for the displays illustrated in FIGS. 9 and 10 may be used by the user interface inspection system 100 for evaluating all possible user interface displays for the example software application; see also par. 0056, the application’s targeted UI are visited by either manual navigation or automation using the UI inspection system; see par. 0058, at operation 625, the user interface inspection system evaluates each user interface snapshot against the rules configured and stored by the user interface inspection system.; par.0065, At operation 710, the user interface coverage system 707 statically collects user interface information from the software application without launching it, including information identifying all available user interface controls and relationships between available user interface controls..”), wherein the parsing further includes a mobile crawler is applied to parse the configuration file and search for all possible states (Foresti discloses parsing file with mobile crawler par. 0066, the user interface coverage system 707 uses (test) automation or manual user actions to interact with the user interface. This interaction may be targeted to automatically to crawl or parse the user interfaces of the launched application to "walk through" and display as many as possible user interface component combinations available through the launched application … If automated user interface testing is utilized for automated parsing or crawling of the user interface, the automated user interface testing will virtually launch and parse each user interface combination available (in the testing code) to the launched software application. Further discloses search for possible state at pars . 0006 and 0071 “the user interface inspection system analyzes the attributes of the displayable controls of a runtime user interface against the design guidelines developed for the inspected user interface components and produces reports including information about any deviations between the displayable user interface components and the UI design guidelines. The design guidelines are configured as rules in the UI inspection system and are configurable to serve different purposes. For example, different user interface components or different collections of user interface components may have different sets of configured design rules. In addition, user defined design guidelines may be added to a set of software application developer design guidelines if desired. Using a basic set of design guidelines, users may build increasingly complex guideline sets by combining individual guidelines and associated configured rules. Further, at par. 0071, the UI coverage system 707 for the application will be 100% for the first dialog box and 100% for the second dialog box. Then information for UI coverage for the displays illustrated in FIGS. 9 and 10 may be used by the user interface inspection system 100 for evaluating all possible user interface displays for the example software application”), and wherein the calculating further comprises comparing the number of states reached with the number of possible states (Foresti discloses comparing possible state at Fig. 10, par. 0071, when the static and runtime information is compared in this case, the UI coverage system 707 for the application will be 100% for the first dialog box and 100% for the second dialog box. Then information for UI coverage for the displays illustrated in FIGS. 9 and 10 may be used by the user interface inspection system 100 for evaluating all possible user interface displays for the example software application; see also par. 0056, the application’s targeted UI are visited by either manual navigation or automation using the UI inspection system; see par. 0058, at operation 625, the user interface inspection system evaluates each user interface snapshot against the rules configured and stored by the user interface inspection system.; Further at par.0065, at operation 710, the user interface coverage system 707 statically collects user interface information from the software application without launching it, including information identifying all available user interface controls and relationships between available user interface controls), including calculating one or more coverage values, and when evaluation determines that there are missing states (Foresti at pars. 0064-0065, a routine 700 that may be performed by a user interface coverage system 707 using the same toolset as the user interface inspection system 100 for automatically determining the amount of available user interfaces for a given software application and for determining all possible user interface snapshots is illustrated. According to this embodiment, user interface control coverage automation compares the user interface snapshot files for combinations of user interface controls with the set of user interface controls extracted from the software application that may be displayed during operation of the user interface. The routine 700 begins at start operation 705 and proceeds to operation 710 where user interface resources information is collected/extracted [i.e. calculate] from the software application and is stored in a database. This is a preparation stage where the UI coverage process. At operation 710, the user interface coverage system 707 statically collects [i.e. calculate coverage value] user interface information from the software application),

Examiner note: Foresti does not explicitly disclose parsing further includes a mobile crawler is applied to parse the configuration file. However, Foresti at paragraph 0066 teaches well-known crawler methods to that would crawl the user interface code and therefore it would be well known to those of ordinary skill in the art that a well-known crawler is used to parse the configuration file to determine the states.

Foresti does not explicitly disclose searching for transitions into any missing states and automatically building strategies into unreachable states to output indicating the coverage metrics.

However, Prakash discloses searching for transitions into any missing states (Prakash at col. 5 ll. 14-21, variety of permutations of structures and search techniques can be employed. For instance, this example assumes that the function will be executed for each root level uncovered code unit and that the graph representation being traversed does not include vertices for covered code units. In another example, the structure that represents a code unit accommodates indication of the represented code as covered or uncovered [i.e. missing state]), and automatically building strategies into unreachable states to output indicating the coverage metrics (Prakash at Figs. 1, 2, 5, 6, col. 6, ll. 23-33, Indication of uncoverage [i.e. missing state] values or potential coverage values [i.e. metrics] adds significant guidance [i.e. strategy] for maximizing coverage of test data efficiently. Potential coverage values may guide developers to target one or more root level uncovered code units with the most substantial impact on coverage in a significantly more efficient manner than manually parsing the code. The potential coverage values may be encoded in one or more of HTML, XML, SHTML, etc., for display [i.e. output] in a web browser; displayed in an application window according to operating system parameters; encoded in ASCII format in a text file; compressed and transmitted. Further, see col. 6, ll. 45-67 and col. 7, ll. 1-11).

Foresti discloses calculating code coverage metric for application based on a number of states reached by simulating available user interface states and a number of missing states. Prakash also discloses well-known structural information and coverage information for a program can be examined to derive uncoverage information about a code. It would have been obvious to those in the ordinary skill in the art before the effective filing of the application to apply the known technique of Prakash to the environment in the same way to the system of Foresti to enhance coverage metrics mechanism, and automatically building strategies into unreachable states to output indicating the coverage metrics of Foresti in the same manner as that of Prakash. (See 

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Foresti et al. (US 2008/0148235 A1) in view of Peri-Glass et al. (US 2009/0320002 A1) and further in view of Prakash et al. (US 9,021,446 B2) and further in view of Moorthi et al (2013/0152047 A1).

As to claim 7, Foresti does not explicitly disclose the method wherein said non-transitory storage medium comprises one of: a memory device on a computer, as storing instructions for application programs that can selectively be executed by said computer or that can be selectively downloaded to another computer via a network; a memory device on said computer, as storing instructions for an application program currently being executed by a processor on said computer; and a standalone memory device that can be inserted into an input port of a computer and uploaded onto said computer.
However, Moorthi discloses the method wherein said non-transitory storage medium comprises one of: a memory device on a computer, as storing instructions for application programs that can selectively be executed by said computer or that can be selectively downloaded to another computer via a network (Moorthi at par. 0237, According to another embodiment, a second stage worker controller in configured to: retrieve system configuration, including number of processors/cores; retrieve test repository--in one embodiment, this means a git clone--in other embodiments, the repository can be downloaded from other storage locations); 
a memory device on said computer, as storing instructions for an application program currently being executed by a processor on said computer (Moorthi at par. 0087, the storage system stores software package and library dependencies for a test suite. Capturing dependencies from memory can substantially reduce instance startup time and computational burden in various embodiments); and 
a standalone memory device that can be inserted into an input port of a computer and uploaded onto said computer(Moorthi at par. 0071, According to one embodiment, the REST API 402 can be configured to allow a user interface (e.g., CLI) at a client to control the automated build, test and validation system. The REST API 402 can be configured to register a test suite, by requiring the client to specify a code repository, identify test cases. The REST API 402 can also be configured to interact with a hosted SCM system (e.g., 404). In some embodiments, registration through the REST API can include uploading source, test cases).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Foresti to include the method of a memory device on a computer, as storing instructions for application programs that can selectively be executed by said computer or that can be selectively downloaded to another computer via a network; a memory device on said computer, as storing instructions for an application program currently being executed by a processor on said computer; and a standalone memory device that can be inserted 
Claims 9, 12, and 14-15 are rejected under 35 U.S.C. 103 as being over Foresti et al. (US 2008/0148235 A1) in view of Peri-Glass et al. (US 2009/0320002 A1)  and further in view of Moorthi et al (2013/0152047 A1).

As to claim 9, Foresti does not explicitly disclose the method as implemented using one of: a service available on a network server; and a service available as a cloud service.

However, Moorthi discloses the method as implemented using one of: a service available on a network server; and a service available as a cloud service (Moorthi at par. 0041the SDLC system can be configured to emphasize ease of use, speed, correctness, and cost-effective use of cloud compute resources. In further aspects, security and isolation of users and/or processes can be emphasized. The system can also include components that execute in a variety of environments, including but not limited to the customer's development environment, a web service environment, a compute environment hosted by a cloud service provider, and a storage service, which can also be operated in a cloud environment or other network accessible location).



As to claim 12, it is a non-transitory storage medium claim, having similar limitations of claim 9. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 9.

As to claim 14, Moorthi discloses the apparatus wherein said memory system comprises:
a memory device storing instructions for application programs that can selectively be executed by said processor or that can be selectively downloaded to a computer via a network (Moorthi at par. 0237, According to another embodiment, a second stage worker controller in configured to: retrieve system configuration, including number of processors/cores; retrieve test repository--in one embodiment, this means a git clone--in other embodiments, the repository can be downloaded from other storage locations); and 
a memory device storing instructions for an application program currently being executed by said processor(Moorthi at par. 0087, the storage system stores software package and library dependencies for a test suite. Capturing dependencies from memory can substantially reduce instance startup time and computational burden in various embodiments).
See claim 9 for motivation to combine.

As to claim 15, Foresti discloses the apparatus as comprising one of: 
a network server (Foresti at par. 0077, the computer 1100 may operate in a networked environment using logical connections to remote computers through a network 1104, such as a local network, the Internet, etc. for example. The computer 1102 may connect to the network 1104 through a network interface unit 1116 connected to the bus 1110. It should be appreciated that the network interface unit 1116 may also be utilized to connect to other types of networks and remote computing systems); and 
a computer on a network that is provides said application program to be available as a cloud service (Foresti at par. 0078, a number of program modules and data files may be stored in the mass storage device 1114 and RAM 1118 of the computer 1100, including an operating system 1132 suitable for controlling the operation of a networked personal computer, such as the WINDOWS.RTM. operating systems from MICROSOFT CORPORATION of Redmond, Wash. The mass storage device 1114 and RAM 1118 may also store one or more program modules. Note: Foresti does not explicitly disclose network provide application available as cloud service. However, people skill in the art knows that cloud computing is the on-demand availability of computer system resources, especially data storage (cloud storage) and computing power, without direct active management by the user. The term is generally used to describe data centers available to many users over the Internet. Large clouds, predominant today, often have functions distributed over multiple locations from central service), wherein the calculating further comprises comparing the number of states reached with the number of possible states (Foresti discloses comparing possible state at Fig. 10, par. 0071, when the static and runtime information is compared in this case, the UI coverage system 707 for the application will be 100% for the first dialog box and 100% for the second dialog box. Then information for UI coverage for the displays illustrated in FIGS. 9 and 10 may be used by the user interface inspection system 100 for evaluating all possible user interface displays for the example software application; see also par. 0056, the application’s targeted UI are visited by either manual navigation or automation using the UI inspection system; see par. 0058, at operation 625, the user interface inspection system evaluates each user interface snapshot against the rules configured and stored by the user interface inspection system. Further, at par.0065, at operation 710, the user interface coverage system 707 statically collects user interface information from the software application without launching it, including information identifying all available user interface controls and relationships between available user interface controls).

Claims 5 and 18 rejected under 35 U.S.C. 103 as being obvious over Foresti et al. (US 2008/0148235 A1) in view of Peri-Glass et al. (US 2009/0320002 A1) and further in view of Ivankovic et al. (US 2015/0169431 A1).

As to claim 5, Foresti does not explicitly discloses the method determining whether a region of a view changes as a result of one of the transitions.
However, Ivankovic discloses the method wherein said stored strategy comprises exercising one or more transitions while determining whether a region of a view changes as a result of one of the transitions (par. 0067, code Coverage Service 120 may also be configured to push code coverage data (e.g., code coverage calculation based on the test results received from Test Executor 130) to Code Review Service 150 for display in a notification area of a user interface screen associated with Code Review Service 150. For example, Code Coverage Service 120 may be configured to generate a summary of code coverage results for a particular code change and post the summary in the notification area of the user interface screen associated with Code Review Service 150).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Foresti to include the method wherein said stored strategy comprises exercising one or more transitions while determining whether a region of a view changes as a result of one of the transitions, as disclosed by Ivankovic, for the purpose of generating corresponding test coverage data (see abstract of Ivankovic).

As to claim 18, Ivankovic discloses the method of claim wherein said determining of transitions into missing states comprises at least one of: 
in a case in which two distinct views differ only in one region, determining a transition responsible for said different region (par. 0067, code Coverage Service 120 may also be configured to push code coverage data (e.g., code coverage calculation based on the test results received from Test Executor 130) to Code Review Service 150 for display in a notification area of a user interface screen associated with Code Review Service 150. For example, Code Coverage Service 120 may be configured to generate a summary of code coverage results for a particular code change and post the summary in the notification area of the user interface screen associated with Code Review Service 150).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Foresti to include determining whether a region of a view changes as a result of one of the transitions, as disclosed by Ivankovic, for the purpose of generating corresponding test coverage data (see abstract of Ivankovic).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199